Eewall, Judge:
These appeals for reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price, at the time of exportation of the hard candy in the above-cases at which such or similar hard candy was freely offered for sale for home consumption to all purchasers in the principal markets of Cardenas, Cuba, in usual wholesale quantities and in the ordinary course of trade was $0.15 per pound, net, packed, less the percentage of allowance for damage as found by the appraiser in. each case.
It is further stipulated and agreed that there was no higher export value for said! merchandise at the time of exportation thereof.
It is further stipulated and agreed that these cases may be submitted upon the-foregoing stipulation.
On the agreed facts I find that the foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930 as amended by the-*311Customs Administrative Act of 1938, is the proper basis for determination of the value of the hard candy here involved, and that such value is $0.15 per pound, net, packed, less the percentage of allowance for damage as found by the appraiser in each case.
Judgment will be rendered accordingly.